Judgment, Supreme Court, New York County (Laura Ward, J.), rendered October 10, 2002, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 21/2 to 5 years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his guilty plea. The record fails to support defendant’s claim that the voluntariness of his plea was impaired by the medication that he was taking (see People v Alexander, 97 NY2d 482 [2002]; People v Rodriguez, 302 AD2d 317 [2003], lv denied 99 *289NY2d 657 [2003]). During the plea allocution he expressly denied that such medication had any effect upon his capacity to understand what was happening. Furthermore, an examination of the minutes of the plea and subsequent court appearances supports the court’s conclusion that defendant was lucid and competent at the time of his plea.
We perceive no basis for reducing the sentence. Concur—Buckley, P.J., Nardelli, Saxe and Marlow, JJ.